DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In [0028] line 6, [0079] line 9, [0082] line 7, [0114] line 6 and [0124] line 6, “one more endpoints” should be “one or more endpoints”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25-26, 28, 30-34 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10,873,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with broader recitation and the claims of the instant application are anticipated by the claims of the U.S. Patent No. 10,873,891. Please refer to the table below comparing the instant application with U.S. Patent No. 10,873,891.
Instant App. 17/101,418
U.S. Patent 10,873,891
21. A wireless mobile communication device, comprising: a processor in communication with one or more non-transitory computer-readable media comprising computer-executable instructions that when executed by the processor, causes the processor to:





identify an available network;


establish a connection with the available network based at least in part on a determination that the wireless mobile communication device is configured to join the available network;










cause a first virtual private network (VPN) client to establish a first VPN tunnel to a first private network based at least in part on a first network identifier associated with the available network and first private network credentials; and



cause a second VPN client to establish a second VPN tunnel to a second private network such that the second VPN client routes its outgoing traffic through the first VPN client, wherein the second VPN client establishes the second VPN tunnel based at least in part on a first private network identifier associated with the first private network and second private network credentials.
2. A wireless mobile communication device, comprising: a transceiver configured to send and receive wireless data; and one or more processors in communication with one or more non-transitory computer-readable media comprising computer-executable instructions that when executed by the one or more processors, cause the one or more processors to:
receive one or more network parameters,

identify a network associated with the received one or more network parameters,

determine, based at least in part on network information that is stored on the wireless mobile communication device, that the identified network is a network with which the wireless mobile communication device is configured to join,

identify private network information from the stored network information based at least in part on identification of the network, wherein the private network information enables the wireless mobile communication device to access a first private network and a second private network,

establish, using a first virtual private network (VPN) client, a first VPN tunnel to the first private network based at least in part on a network identifier associated with the network and the private network information, and 

receive a first private network identifier associated with the first private network, 

establish, using a second VPN client, a second VPN tunnel to the second private network based at least in part on the first private network identifier and the private network information, wherein the second VPN tunnel is nested within the first VPN tunnel, and wherein the second VPN client is different from the first VPN client, and

receive a second private network identifier associated with the second private network.
22. The wireless mobile communication device of Claim 21, wherein the processor is further configured to determine that the wireless mobile communication device is configured to join the available network based at least in part on network information that is stored on the wireless mobile communication device.
2. A wireless mobile communication device, … cause the one or more processors to:
…
determine, based at least in part on network information that is stored on the wireless mobile communication device, that the identified network is a network with which the wireless mobile communication device is configured to join,
…
23. The wireless mobile communication device of Claim 21, wherein the processor is further configured to
identify private network information that is stored on the wireless mobile communication device, wherein the private network information comprises the first private network credentials and the second private network credentials.
2. A wireless mobile communication device, … cause the one or more processors to:
…
identify private network information from the stored network information based at least in part on identification of the network, wherein the private network information enables the wireless mobile communication device to access a first private network and a second private network,
…
25. The wireless mobile communication device of Claim 21, wherein the first private network credentials enable the wireless mobile communication device to access the first private network.
2. A wireless mobile communication device, … cause the one or more processors to:
…
identify private network information from the stored network information based at least in part on identification of the network, wherein the private network information enables the wireless mobile communication device to access a first private network and a second private network,
26. The wireless mobile communication device of Claim 21, wherein the second VPN tunnel is nested within the first VPN tunnel, and wherein the second VPN client is different from the first VPN client.
2. …
wherein the second VPN tunnel is nested within the first VPN tunnel, and wherein the second VPN client is different from the first VPN client,
…
28. The wireless mobile communication device of Claim 21, wherein the processor is further configured to cause a third VPN client to establish a third VPN tunnel to a third private network such that the third VPN client routes its outgoing traffic through the second VPN client, wherein the third VPN client establishes the third VPN tunnel based at least in part on a second private network identifier associated with the second private network and third private network credentials.
4. The wireless mobile communication device of Claim 2, wherein the private network information further enables the wireless mobile communication device to access a third private network, wherein the wireless mobile communication device is further configured to: establish a third VPN tunnel to the third private network based at least in part on the second private network identifier and the private network information, and receive a third private network identifier associated with the third private network.
30. A method comprising:


identifying an available network;


establishing a connection with the available network based at least in part on a determination that a wireless mobile communication device is configured to join the available network;










causing a first virtual private network (VPN) client to establish a first VPN tunnel to a first private network based at least in part on a first network identifier associated with the available network and first private network credentials; and



causing a second VPN client to establish a second VPN tunnel to a second private network such that the second VPN client routes its outgoing traffic through the first VPN client, wherein the second VPN client establishes the second VPN tunnel based at least in part on a first private network identifier associated with the first private network and second private network credentials.
2. A wireless mobile communication device, …
receive one or more network parameters,
identify a network associated with the received one or more network parameters,

determine, based at least in part on network information that is stored on the wireless mobile communication device, that the identified network is a network with which the wireless mobile communication device is configured to join,

identify private network information from the stored network information based at least in part on identification of the network, wherein the private network information enables the wireless mobile communication device to access a first private network and a second private network,

establish, using a first virtual private network (VPN) client, a first VPN tunnel to the first private network based at least in part on a network identifier associated with the network and the private network information, and 

receive a first private network identifier associated with the first private network, 

establish, using a second VPN client, a second VPN tunnel to the second private network based at least in part on the first private network identifier and the private network information, wherein the second VPN tunnel is nested within the first VPN tunnel, and wherein the second VPN client is different from the first VPN client, and

receive a second private network identifier associated with the second private network.
31. The method of Claim 30, further comprising identifying private network information that is stored on the wireless mobile communication device, wherein the private network information comprises the first private network credentials and the second private network credentials.
2. A wireless mobile communication device, … cause the one or more processors to:
…
identify private network information from the stored network information based at least in part on identification of the network, wherein the private network information enables the wireless mobile communication device to access a first private network and a second private network,
…
32. The method of Claim 30, wherein the first private network credentials enable the wireless mobile communication device to access the first private network.
2. A wireless mobile communication device, … cause the one or more processors to:
…
identify private network information from the stored network information based at least in part on identification of the network, wherein the private network information enables the wireless mobile communication device to access a first private network and a second private network,
33. The method of Claim 30, wherein the second VPN tunnel is nested within the first VPN tunnel, and wherein the second VPN client is different from the first VPN client.
2. …
wherein the second VPN tunnel is nested within the first VPN tunnel, and wherein the second VPN client is different from the first VPN client.
34. The method of Claim 30, further comprising causing a third VPN client to establish a third VPN tunnel to a third private network such that the third VPN client routes its outgoing traffic through the second VPN client, wherein the third VPN client establishes the third VPN tunnel based at least in part on a second private network identifier associated with the second private network and third private network credentials.
4. The wireless mobile communication device of Claim 2, wherein the private network information further enables the wireless mobile communication device to access a third private network, wherein the wireless mobile communication device is further configured to: establish a third VPN tunnel to the third private network based at least in part on the second private network identifier and the private network information, and receive a third private network identifier associated with the third private network.
36. A computer-readable, non-transitory storage medium storing computer- executable instructions that when executed by a processor cause the processor to: identify an available network;


establish a connection with the available network based at least in part on a determination that a wireless mobile communication device is configured to join the available network;










cause a first virtual private network (VPN) client to establish a first VPN tunnel to a first private network based at least in part on a first network identifier associated with the available network and first private network credentials; and



cause a second VPN client to establish a second VPN tunnel to a second private network such that the second VPN client routes its outgoing traffic through the first VPN client, wherein the second VPN client establishes the second VPN tunnel based at least in part on a first private network identifier associated with the first private network and second private network credentials.
2. A wireless mobile communication device, …
receive one or more network parameters,

identify a network associated with the received one or more network parameters,

determine, based at least in part on network information that is stored on the wireless mobile communication device, that the identified network is a network with which the wireless mobile communication device is configured to join,

identify private network information from the stored network information based at least in part on identification of the network, wherein the private network information enables the wireless mobile communication device to access a first private network and a second private network,

establish, using a first virtual private network (VPN) client, a first VPN tunnel to the first private network based at least in part on a network identifier associated with the network and the private network information, and 

receive a first private network identifier associated with the first private network, 

establish, using a second VPN client, a second VPN tunnel to the second private network based at least in part on the first private network identifier and the private network information, wherein the second VPN tunnel is nested within the first VPN tunnel, and wherein the second VPN client is different from the first VPN client, and

receive a second private network identifier associated with the second private network.
37. The computer-readable, non-transitory storage medium of Claim 36, wherein the computer-executable instructions further cause the processor to determine that the wireless mobile communication device is configured to join the available network based at least in part on network information that is stored on the wireless mobile communication device.
2. A wireless mobile communication device, … cause the one or more processors to:
…
determine, based at least in part on network information that is stored on the wireless mobile communication device, that the identified network is a network with which the wireless mobile communication device is configured to join,
38. The computer-readable, non-transitory storage medium of Claim 36, wherein the computer-executable instructions further cause the processor to identify private network information that is stored on the wireless mobile communication device, wherein the private network information comprises the first private network credentials and the second private network credentials.
2. A wireless mobile communication device, … cause the one or more processors to:
…
identify private network information from the stored network information based at least in part on identification of the network, wherein the private network information enables the wireless mobile communication device to access a first private network and a second private network,
39. The computer-readable, non-transitory storage medium of Claim 36, wherein the first private network credentials enable the wireless mobile communication device to access the first private network.
2. A wireless mobile communication device, … cause the one or more processors to:
…
identify private network information from the stored network information based at least in part on identification of the network, wherein the private network information enables the wireless mobile communication device to access a first private network and a second private network,
40. The computer-readable, non-transitory storage medium of Claim 36, wherein the second VPN tunnel is nested within the first VPN tunnel, and wherein the second VPN client is different from the first VPN client.
2. …
wherein the second VPN tunnel is nested within the first VPN tunnel, and wherein the second VPN client is different from the first VPN client.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matthews et al. (US 10,257,167) teaches intelligent VPN client configured to manage common VPN sessions.
Blair et al. (US 2017/0012870) teaches intelligent wide area network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-WEN CHANG/Examiner, Art Unit 2413